      Case 7:20-cv-05774-KMK-PED Document 16 Filed 11/23/20 Page 1 of 2




                                                              November 23, 2020
VIA ECF

Honorable Paul E. Davison, U.S.M.J.
United States District Court for the
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re: Pacchiana v. Savage, S.D.N.Y. Case No. 20-cv-5774-KMK-PED

Dear Judge Davison:

         We represent the plaintiff Miranda Pacchiana, in the above-referenced action. This letter
is in response to defendant Adam Savage counsel’s letter dated November 19, 2020 requesting a
confidentiality and protective order be entered in this case.

        Defense counsel has failed to articulate the requisite detail and specifics necessary to
warrant entering a confidentiality and protective order. These orders are not entered into as a
matter of course, but when there is a need for one. In defendant’s letter to the Court, he claims
that a confidentiality and protective order is needed due to “the sensitive subject matter of this
dispute, the anticipated production of medical records and testimony about those records, and the
level of media interest this lawsuit has received.” (See dfndt. ltr at p. 1). The only documents
specified that require this order per defense counsel are medical records, but we believe these are
plaintiff’s records and all medical records are required to be kept confidential anyway pursuant to
HIPAA.

       This Court has held that such sweeping protective orders even in cases that have attracted
more than the usual amount of media attention do not warrant such action. See Koster v. Chase
Manhattan Bank, 93 F.R.D. 471 (S.D.N.Y. February 1, 1982).

        Indeed, plaintiff repeatedly tried to resolve this issue in good faith by asking defendant:
“If you let us know what documents need to be protected, we will be happy to discuss them with
you to avoid burdening the court. We are not going to agree to a blanket protective order
      Case 7:20-cv-05774-KMK-PED Document 16 Filed 11/23/20 Page 2 of 2




without specifics about what documents you think need confidentiality.” Defense counsel
refused to answer.

        Instead of responding substantively, incredibly, defense counsel represented to this Court,
as follows:

       Nevertheless, plaintiff refuses to agree to the entry of such an order yet has failed
       to articulate a valid or compelling reason in support of that position. Rather than
       providing specific objections to the proposed order, plaintiff’s counsel responded
       in a November 18, 2020 email that “this [agreeing to a protective order] is not
       something we typically do here.”

Defense counsel did not include for the Court the rest of the communications wherein plaintiff
explicitly asked what documents specifically needed protection.. However, as opposed to
specifying which documents defendant sought to be deemed confidential, he responded that, “they
will move accordingly” (email correspondence attached hereto as “Exhibit 1”). Plaintiff will leave
to the Court to determine the appropriate remedy for defense counsel’s representations.

        Defendant asserts that they are not requesting exceptional relief. However, that is exactly
what they are seeking. Cloaking as a matter of public import is not an appropriate request for a
sweeping protective order. Indeed, this case is brought pursuant to the Child Victims Act, which
has the express purpose of protecting the public from child sex abusers. See Doe v. Lynch, Index
No. EFCA2019-002217,

       “Aesop, the Greek fabulist and storyteller, is credited with having said the oft-
       repeated aphorism that “the injuries we do and those we suffer are seldom weighed
       in the same scales.” That principle applies here, where the legislature has codified
       specific protections for alleged victims of sexual assault that do not apply to alleged
       perpetrators of that abuse. While that principle may be viewed by the defendant as
       unfair, it nonetheless is the state of the law by which this court is bound. Defendant
       overlooks the logic that underlies the present state of the law. To be sure, it has long
       been held that victims of sexual assault stand in an inimitable position. The
       fortification sought by plaintiff here represents but one, carefully curated,
       protection that alleged victims of sexual assault can avail themselves of.”

        At this time, there is no reason whatsoever for a confidentiality and protective order to be
entered in this case. It would be contrary to the express purpose that the New York Legislature
passed the CVA. If there are certain documents that need to be protected, defendant can engage
plaintiff and counsel will discuss it in good faith. We appreciate your Honor’s time and attention
to this matter.

                                                                 Respectfully,



                                                                 Jordan K. Merson
